Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 34, 40 and 47 have been cancelled.


No call was made as the cancelled claims are directed towards a non-elected grouping of invention that is not eligible for rejoinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicants set forth claims to polymer polyols formed utilizing particularly defined ethylenically unsaturated macromers to yield polymer polyols having favorable properties in their function as polymer polyols in operations including the formation of expanded polyurethane products. The prior art, including Adkins et al. (USPGPUB 2014/0275310) & (USPAT 9,505,881), considered to be the closest prior art,  taken either alone or in combination with other prior art, are insufficient in their teaching or fair guidance towards the formation of polymer polyols prepared from and including the ethylenically unsaturated macromers as defined by applicants’ claims.  The accompanying claims to methods for using the novel polymer polyols of the instant concern are also not taught or fairly suggested by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/Primary Examiner, Art Unit 1765